Citation Nr: 1133774	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for skin ulcerations secondary to diabetes mellitus.

2.  Entitlement to service connection for lymphedema, to include as secondary to diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.


FINDINGS OF FACT

1.  At his October 2010 hearing before the Board, the Veteran requested that his claims of entitlement to service connection for lymphedema and for entitlement to a disability rating in excess of 10 percent for skin ulcerations be withdrawn.  

2.  The Veteran's diabetes mellitus is characterized by the need for insulin and restricted diet; prescribed restriction of activities has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of entitlement to a disability rating in excess of 10 percent for skin ulcerations secondary to diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of entitlement to service connection for lymphedema, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

During his October 2010 hearing before the Board, the Veteran requested that his claims of entitlement to a disability rating in excess of 10 percent for skin ulcerations and entitlement to service connection for lymphedema be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal as to these claims

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June and September 2007, prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in September 2007.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records, including a physician's letter from November 2009 regarding the claim on appeal.  
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical examinations pertinent to the Veteran's diabetes mellitus claim were conducted in October 2007 and March 2010, and both are adequate to evaluate the Veteran's claim.  The examiners considered all of the pertinent evidence of record available at the time of their respective examinations, to include extensive interviews with the Veteran and thorough physical examinations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes since the most recent VA examination in March 2010, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.
  
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In this case, service connection has been in effect for the Veteran's diabetes mellitus since a July 2002 rating decision which assigned a 20 percent disability rating.  A 40 percent disability rating would be warranted if there if the evidence demonstrates that the diabetes mellitus requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

At the outset, it has been established that the Veteran has various complications of diabetes for which he receives separate compensable disability ratings, to include erectile dysfunction (noncompensable), peripheral neuropathy in the lower extremities (10 percent each), skin ulcerations (10 percent), onychomycosis of the toenails (10 percent), and amputation of the second toe on the right foot (20 percent).  However, these ratings have been addressed on other occasions and were not appealed by the Veteran or, in the alternative, have been withdrawn from consideration.  Therefore, the propriety of the ratings for the various complications is not for the Board's adjudication at this time.

After a careful review of the relevant evidence, the Board determines that a disability rating in excess of 20 percent is not warranted.  Specifically, the Veteran's VA examination in March 2010 indicates that he is insulin dependent and that his diet has been somewhat restricted.  However, the March 2010 examination revealed that the Veteran is not restricted in his ability to perform strenuous activities.

To the contrary, a number of treating physicians have actually encouraged the Veteran to be more active.  In this regard, a June 2007 evaluation report shows that part of the prescribed treatment plan included increased activity as tolerated in order to promote weight loss.  A VA examiner in October 2007 also observed that the Veteran's disability did not cause any significant effects on his occupation.  Moreover, in December 2009, a physician recommended that the Veteran join the "MOVE!" Program, which addressed the health risks of obesity, however, the Veteran declined to join.  

The Board places significant weight on the observations of the VA examiner in March 2010.  There, the examiner stated that there was no evidence in the record to indicate that the Veteran was medically required to restrict his activities in order to control his blood sugar.  While the examiner acknowledged the Veteran should limit some activities due to his diabetic ulcers and neuropathy, non-weight bearing exercises were possible and would help control his diabetes.

In support of his claim, the Veteran has submitted a November 2009 statement by his private treating physician, who stated that he had discussed with the Veteran 
"several times that he needs to restrict physical activity with elevation of his leg at all times possible."  This statement is consistent with the assertions the Veteran made at his hearing before the Board in October 2010, where he testified that he was required to be off his feet as much as possible, and must limit how far he walked and how long he would stand.  As a result, he asserted that his activities are "restricted" within the meaning of 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board recognizes that the Veteran experiences certain restrictions due to his condition.  However, the United States Court of Appeals for Veterans Claims (Court) has pointed out that Diagnostic Code 7913 was revised in 1996 "so that the degree of impairment is determined according to how well the disease is controlled."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (emphasis added).

In this case, the Veteran's statements as well as the physician's November 2009 note refer to the restriction in activity brought about by his ulcerations, neuropathy, and lymphedema.  None of this evidence indicates that his restricted activity level is related to how well his diabetes is controlled.  Instead, his complaints of restricted activity are more properly associated with other disabilities that are not on appeal.

Therefore, while the evidence indicates that the Veteran requires the use of insulin, as well as a restricted diet, he has never been instructed by a physician to restrict his activities in order to control his diabetes.  Given the foregoing, the Board concludes that the overall disability picture more closely approximates the criteria for a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.

As to any other assertions the Veteran has made asserting that his disability is worse than the 20 percent disability rating he currently receives, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, as noted above, the Board has considered the Veteran's statements regarding his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced, there is no indication that the Veteran possesses the requisite medical knowledge or education to identify the specific level of disability of his diabetes mellitus according to the appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are rated.
The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected diabetes mellitus.  However, in light of the foregoing medical findings, as compared to the rating criteria, a disability rating in excess of 20 percent may not be granted for the period under consideration.

In sum, the weight of the credible evidence demonstrates that the Veteran's diabetes mellitus does not warrant a disability rating in excess of 20 percent under Diagnostic Code 7913 for the period under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's diabetes mellitus does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

The issue of entitlement to a rating in excess of 10 percent for skin ulcerations secondary to diabetes mellitus is dismissed without prejudice.

The issue of entitlement to service connection for lymphedema, to include as secondary to diabetes mellitus is dismissed without prejudice.

A disability rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


